Case 2:19-cv-00828 Document 2-5 Filed 02/05/19 Page 1 of 4 Page ID #:97




            Exhibit E
   Case 2:19-cv-00828 Document 2-5 Filed 02/05/19 Page 2 of 4 Page ID #:98

                                                                   Sheppard, Mullin, Richter & Hampton LLP
                                                                   1901 Avenue of the Stars, Suite 1600
                                                                   Los Angeles, California 90067-6055
                                                                   310.228.3700 main
                                                                   310.228.3701 fax
                                                                   www.sheppardmullin.com


                                                                   Jill M. Pietrini
                                                                   310.228.3723 direct
                                                                   jpietrini@sheppardmullin.com



September 27, 2018                                                 File Number: 01WA-260403-006



James Schramm                                                      VIA U.S. PRIORITY MAIL & EMAIL:
Owner                                                              jps@boschmediacorp.com;
                                                                   info@mcs41.com, jps@mcs41.com;
UNITED ARTIST STUDIOS LLC/UNITED                                   films@unitedartistfilmfestival.com
ARTIST FILM FESTIVAL LLC
3753 Howard Hughes Parkway, Suite 200
Las Vegas, NV 89169

   Re:     Infringement of United Artists Corporation’s Intellectual Property
           Derived from the United Artist Film Festival by United Artist Studios

Dear Mr. Schramm:

        This letter responds to your correspondence and communications of September 7, 2018
regarding this matter. While we appreciate your prompt response, as an initial matter, please
direct all future communications to me or someone I designate and not anyone else in my firm,
and refrain from using profanity in your communications. Alternatively, please refer this matter
to an attorney for a civil and substantive response.

        We have reviewed your arguments in your correspondence and do not find them
convincing. In fact, you misapprehend the relevant law and facts in several respects. As a
result, we do not believe that any of your assertions have merit, as more fully set forth below.

        Your first email upon receiving our cease and desist letter concerning the unauthorized
use of intellectual property owned by United Artists by your UA Companies begins by alleging
attempts to cause droit moral, violations of ethics protocols, and challenges to constitutional
rights. These allegations are patently without merit. As you know, the rule of droit moral does
not apply here, nor are your constitutional rights being challenged. You are committing
trademark infringement. Your right to free speech and alleged artist rights in entertainment
works (droit moral) are not impinged in any way, and are not defenses to trademark
infringement. Nor are the purported violations of ethics protocols.

         Your primary defenses asserted in your emails are that (1) the spelling of UNITED
ARTIST STUDIOS and UNITED ARTIST FILM FESTIVAL is different than UNITED ARTISTS,
(2) the services offered by your UA Companies are different than those offered by United Artists,
and (3) the UA Companies themselves are completely different companies. Your analysis of
United Artists’ trademark infringement claim is cursory, at best. Your assertion that the marks
are distinguishable ignores the prominent and important common use of UNITED ARTIST in
the marks and company names, and ignores the related (if not identical) nature of the
entertainment services offered by the parties. Furthermore, your argument against confusion
based on different services is undercut by the fact that both parties offer entertainment services
relating to motion picture films. In your second email, you acknowledge as much, stating, “Your
[sic] trade marked for an entertainment company namely production and distribution of motion
pictures.” Up until at least August 28, 2018, you promoted United Artist Studios on your
   Case 2:19-cv-00828 Document 2-5 Filed 02/05/19 Page 3 of 4 Page ID #:99


James Schramm
UNITED ARTIST STUDIOS LLC /
UNITED ARTIST FILM FESTIVAL LLC
September 27, 2018
Page 2


website at <unitedartiststudios.com> as “a motion picture entertainment company”. It is self-
evident that two entertainment companies offering entertainment-related services, using
essentially the same name, will conflict with one another and cause the relevant consumers to be
confused. Thus, your argument fails. We note that you have since changed this wording on
your website to describe United Artist Studios as “a multinational conglomerate”. That you now
call United Artist Studios a “multinational conglomerate” does not change the analysis of a
likelihood of confusion.

        You further assert in your emails that your “distribution is BOSCH”, which is belied by
the facts. As stated in our letter, you are using a variation of the UNITED ARTISTS mark
without authorization to promote the infringing United Artist Services offered by the UA
Companies       through    your    registered     domain      names    <unitedartiststudios.com>,
<unitedartistfilmfestival.com> and <xli41.com>, and also promoted by AWFF on its website
located at <asianworldfilmfest.org/our-2017-sponsors-partners-2>. There is no distribution by
Bosch on these websites of the infringing United Artist Services. In your LinkedIn profile, you
claim ownership of several Bosch-related entities, including Bosch Racing, Bosch International,
and Bosch Media. We note that the infringing United Artist Services do not appear anywhere on
the websites corresponding to your Bosch companies, namely, <boschracing.com>,
<boschintl.com>, and <boschmediacorp.com> (the latter which redirects to <boschtec.com>)
respectively. Nor do your Bosch companies provide distribution for the online content
appearing at your domain names or on AWFF’s website. In short, your assertion that your
distribution is BOSCH is false, but even if true, would be irrelevant.

        Another “defense” asserted in your emails is that United Artists does not actively use the
company name and “[n]obody ever sees it”. The basis of your position appears to be that United
Artists does not use its trademarks or that they appear as “MGM or MGM/UA or UA media for
TV”. You can view, online, the evidence of use submitted to the U.S. Patent & Trademark Office
to support United Artists’ trademark registrations of its UNITED ARTISTS marks. If you truly
believe that United Artists no longer uses its marks, and have any shred of evidence to support
your claim, then by all means, please produce it.

        Apparently as another “defense” asserted in your emails, you state that MGM and United
Artists “had nothing to do with” how you “came up with the names of your companies”. Yet your
correspondence does not explain how you arrived at selecting the UNITED ARTIST names for
your UA Companies. Based on your biography posted at <imdb.com/name/nm1682990/bio>,
you claim to have over fifteen years’ experience in the motion picture industry as a theatrical
distributor “(Studio level Domestic Theatrical Distribution/Placements of motion pictures,
Studio films and Indies)”. With such experience, you should be aware of United Artists’ nearly
one hundred years’ existence as a motion picture studio and its vast library of award-winning
films and television shows that bear its trademarks. Given the fame of United Artists, one can
assume that your process for name selection did not include a trademark clearance or
availability search, supported by a trademark attorney’s clearance opinion letter. Had you done
so, you would have found that the mark UNITED ARTIST was unavailable for use in connection
with entertainment-related services.        You might have then considered naming your
entertainment services after one of your many companies, e.g., Bosch, Metropolitan, or Romar
Entertainment. As stated previously, the UNITED ARTISTS marks have acquired substantial
fame and goodwill and are associated exclusively with MGM and United Artists. In light of the
above facts, it is clear that you selected the name UNITED ARTIST for the infringing United
Artists Services with the purpose and intention of passing off your services as of those of United
   Case 2:19-cv-00828 Document 2-5 Filed 02/05/19 Page 4 of 4 Page ID #:100


James Schramm
UNITED ARTIST STUDIOS LLC /
UNITED ARTIST FILM FESTIVAL LLC
September 27, 2018
Page 3


Artists or, at least, drawing a false association with United Artists. In short, your feigned lack of
intent to infringe MGM’s and United Artist’s rights in UNITED ARTISTS will be unsuccessful.

       You also state that United Artists’ trademark registrations are irrelevant. There is no
question that United Artists owns valid, subsisting and incontestable trademark registrations of
UNITED ARTISTS, and these registrations of the UNITED ARTIST marks provide our client
with presumptions of the validity of the trademarks and of the exclusive right to use the marks
throughout the U.S. Further, United Artists’ registrations of UNITED ARTISTS in block letters
provides United Artists and MGM with protection of the mark UNITED ARTISTS in any format.
Thus, United Artists’ trademark registrations are clearly relevant to this dispute.

        For these reasons, we firmly disagree with your assertions that there is no infringement
or false designation of origin, and we reassert United Artists’ and MGM’s demands set forth in
its September 7, 2018, letter to you. We cannot overstate the seriousness with which MGM and
United Artists view this matter and their resolve to vindicate their rights. MGM and United
Artists are prepared to take further action and seek all remedies available to them for your
unlawful acts. If we do not receive a satisfactory response by October 4, 2018, MGM and
United Artists will proceed as they deem appropriate without further advance notice to you.

        Nothing contained in this letter, nor any act or omission to act by MGM and/or United
Artists is intended or should be deemed to be a waiver, abridgment, alteration, modification or
reduction of any rights, claims, defenses or remedies that MGM and/or United Artists may have
in regard to this matter and all such rights, claims, defenses and remedies, whether at law or in
equity, are hereby expressly reserved.

                                                Very truly yours,



                                                Jill M. Pietrini
                                                SHEPPARD MULLIN RICHTER & HAMPTON LLP

JMP:RW
cc:  R. Holland Campbell, Esq.
     Robert Walsh


AGREED AND ACCEPTED:

UNITED ARTIST STUDIOS LLC /
UNITED ARTIST FILM FESTIVAL LLC


                                                      Date:
James Schramm
Owner


SMRH:487909851.2
